                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL SOLUTIONS GROUP, INC.,                     Case No. 4:17-cv-05433-KAW
                                   8                     Plaintiff,                         ORDER DISCHARGING ORDER TO
                                                                                            SHOW CAUSE AND SETTING CASE
                                   9              v.                                        MANAGEMENT CONFERENCE
                                  10     H2L1-CSC, JV,                                      Re: Dkt. Nos. 81, 82
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On October 4, 2019, the Court granted Plaintiff Federal Solutions Group, Inc.’s (“FSG”)
                                  14   counsel’s motion to withdraw as counsel, and gave Plaintiff 45 days to find substitute counsel,
                                  15   because corporations cannot appear in federal court except by counsel. (Dkt. No. 74 at 2.) Plaintiff
                                  16   was advised “that the failure to obtain new counsel or comply with Court orders may result in this
                                  17   case being dismissed for failure to prosecute.” Id. Former counsel filed a certificate of service on
                                  18   October 4, 2019, stating that FSG’s sole shareholder, Selina Singh, and key personnel, Manjinder
                                  19   Paul Singh and Kabir Singh, were served with a copy of the order. (Dkt. No. 75.) Plaintiff did not
                                  20   timely file a notice of substitution of counsel.
                                  21          On December 3, 2019, the Court held a case management conference, where Plaintiff did
                                  22   not appear. On December 10, 2019, the Court issued an order to show cause to Plaintiff to explain
                                  23   why it did not file a substitution of counsel by November 18, 2019 as ordered, and why the first
                                  24   amended complaint should not be dismissed for failure to prosecute and its answer to the amended
                                  25   counterclaim stricken. (Dkt. No. 81.)
                                  26          On December 30, 2019, attorney Mia S. Blackler filed a notice of appearance, and
                                  27   informed the Court that she represented Kevin Singer, who was the appointed Receiver for FSG.
                                  28   (Dkt. No. 82 at 1.) In fact, Mr. Singer had been appointed on July 11, 2019 by the Hon. David
                                   1   Goldstein of the Contra Costa County Superior Court. (Id.; Decl. of Mia S. Blackler, “Blackler

                                   2   Decl.,” Dkt. No. 82 at 3 ¶ 1; Court Order, Blackler Decl. ¶ 1, Ex. A.) Ms. Blackler explained that

                                   3   the Receiver had not been informed of this case until Kabir Singh’s criminal attorney sent her an

                                   4   email containing the Court’s order to show cause and related pleadings on December 11, 2019.

                                   5   (Blackler Decl. ¶ 2, Ex. B.)

                                   6          Since receiving the information, Ms. Blackler has been in contact with defense counsel

                                   7   Matthew Brinegar, and is hopeful that the case will resolve by the end of January. (Blackler Decl.

                                   8   ¶ 4.) As a result, the Receiver is requesting that the Court discharge the order to show cause and

                                   9   schedule a status conference within 45 to 60 days. (Dkt. No. 2 at 2.)

                                  10          Accordingly, the order to show cause is DISCHARGED. Given the imminent trial date of

                                  11   March 16, 2020, the Court sets a case management conference for February 11, 2020 at 1:30 p.m.

                                  12   in Courtroom 4, 1301 Clay Street, Oakland, California. The joint case management statement is
Northern District of California
 United States District Court




                                  13   due on or before February 4, 2020.

                                  14          IT IS SO ORDERED.

                                  15   Dated: January 15, 2020
                                                                                            __________________________________
                                  16                                                        KANDIS A. WESTMORE
                                  17                                                        United States Magistrate Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
